Name: Commission Regulation (EEC) No 328/91 of 11 February 1991 amending Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community
 Type: Regulation
 Subject Matter: documentation;  plant product
 Date Published: nan

 No L 38/ 16 Official Journal of the European Communities 12. 2 . 91 COMMISSION REGULATION (EEC) No 328/91 of 11 February 1991 amending Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community Whereas one of these varieties known as 'Hallertauer Magnum' has shown by its high alpha acid content that is has a predominant bitter characteristic ; whereas this variety should accordingly be placed in the second group, 'bitter hops' ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 12 (8) thereof, Whereas Commission Regulation (EEC) No 151 7/77 (2), as last amended by Regulation (EEC) No 3687/89 (4), divides these hop varieties into the groups 'aromatic hops', 'bitter hops ' and 'others' according to commercial practice in the Community and world hop markets on the basis of the final uses of the hops in brewing and by reference to common characteristics, with particular emphasis on the content of bitter and aromatic substances ; Whereas, in view of the developments in the hop market, three varieties should be added to the list given in the Annex to Regulation (EEC) No 1517/77 ; Whereas two of these varieties known as 'Hallertauer Tradition' and 'Spalter Select' have shown by their genetic composition as well as by results of extensive trials that they have a predominant characteristics ; whereas these varieties should accordingly be placed in the first group, 'aromatic hops' ; Article 1 The Annex to Regulation (EEC) No 1517/77 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1990 harvest. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 175, 4. 8 . 1971 , p. 1 . O OJ No L 353, 17. 12. 1990, p . 23 . 0 OJ No L 169, 7 . 7. 1977, p . 13 . (4) OJ No L 360, 9 . 12. 1989, p . 23 . 12. 2. 91 Official Journal of the European Communities No L 38/ 17 ANNEX A. B. C. 1st Group : Aromatic hops 2nd Group : Bitter hops 3rd Group : Others Bramling Cross Challenger Fino Alsacia Fuggles Goldings Hallertauer Hallertauer Tradition HersbrÃ ¼cker Spat HÃ ¼ller Perle Progress Saaz Saxon Spalter Spalter Select Star Strisselspalt Sunshine Tardif de Bourgogne Tettnanger Tutsham W.G.V. Brewers' Gold Bullion Chinook Galena H-3 Leones H-7 Leones Hallertauer Magnum Keyworth's Midseason Northdown Northern Brewer Nugget Omega Orion Target Yeoman Kent Record Triploid Viking Zenith